DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 12/08/2022.  
Claims 4-5, 20, and 23 have been canceled.
Claims 1-3, 6-19, and 21-22 are pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2022 has been entered.

Claim Objections
Claims 1, 12, and 18 are objected to because of the following informalities:  
As per claim 1, there should be a comma before “wherein at least one of the” in line 14.  There is lack of antecedent basis for “the layout direction value degrees” in line 15.  This similarly applies to claims 12 and 18.
Further as per claim 12, there is lack of antecedent basis for “the third component of the user interface element” in line 16 (note that information of the third component includes an indication of a type of user interface element, but there is no “third component of the user interface element”).   “the second and the third subarea includes” in lines 20-21 should be replaced with “wherein the second and the third subarea includes”, or “the second and the third subarea including”, etc.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means”.  Such claim limitations are incorporated in claims 18-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. generic computer components such as in paragraphs 75-78).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 12 is amended to recite “a second notification having content related to the parent area in which the third subarea is positioned”.  However, the specification does not support the above features.  The specification only describes “trigger a second notification related to the parent area because the subarea is situated within the parent area” (e.g. in paragraph 38).  It is silent as to what the notification has, particularly not content (note: the term “content” is used in the specification but not in relation to the notification), and only generally describes that it is “related to the parent area”.  As such, the claim lacks written description.  
Due at least to their dependency upon claim 12, dependent claims 13-17 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “information associated with a first component of a deterministic size type, information associated with a second component of a nondeterministic size type… allocate, based on a deterministic size of the first component, a first subarea of the graphical user interface to the first component of the deterministic size type… allocate a second subarea of the graphical user interface to the third component of the user interface element… allocate a third subarea of the graphical user interface to the second component using a remaining unallocated part of the area, the second subarea and the third subarea includes a layout direction value wherein at least one of the second component and the third component is rotated the layout direction value degrees from a layout direction of a parent area”.  The claim appears to use “subarea” to be something that is allocated to a “component” in particular limitations, but then appears to suggest that the “component” is the same as the “subarea” in other areas.  For example, it is noted that the specification describes “size type of the subarea may be a deterministic size type or a nondeterministic size type” but is claimed as “information associated with a first component of a deterministic size type, information associated with a second component of a nondeterministic size type”, i.e. suggesting that “component” and “subarea” are the same.  However, the claim then recites “allocate, based on a deterministic size of the first component, a first subarea of the graphical user interface to the first component of the deterministic size type”, etc., which suggests that they refer to different things.  In paragraphs 58-59, “rotation” appears to refer to “subareas” but is claimed as “second component and the third component is rotated the layout direction value degrees from a layout direction of a parent area”, implying that “component” is being used to be the same as “subarea”.  However, the claim also recites the allocated “second subarea and the third subarea includes a layout direction value” which appears to suggest that “subarea” is different from “component”.  This is confusing and it is unclear how to interpret “component” and/or “subarea” (note also that depending on how the terms are interpreted, there may not be support for the claimed features).  As such, the claim is indefinite.  
Due at least to their dependency upon claim 12, dependent claims 13-17 are also indefinite.  Although claims 1-3, 6-11, 18-19, and 21-22 appear to get around this, they contain the terms “component” and/or “subarea”.  It is unclear if applicant is using the terms in the same ambiguous manner and, thus, claims 1-3, 6-11, 18-19, and 21-22 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to one or more “computer storage devices”, which under broadest reasonable interpretation, includes signals per se.  As such, the claims are non-statutory.  It is noted that paragraph 79 states that “Computer storage media does not comprise signals per se” and, therefore, it is suggested that the term “devices” be replaced with “media” in the claims.

Response to Arguments
Previous rejections under 35 USC 112 not included in this action have been withdrawn in view of amendments.  
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejections below for further details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 20140282055 A1) in view of Vedha (US 20150309671 A1) and Burke et al. (US 20180144084 A1).
As per independent claim 1, Engel teaches a computer-implemented method, comprising: 
receiving information of a first component of a deterministic size type (e.g. in paragraphs 23-24 and 32-33, e.g. “<Button text="Button1" layout_weight="2"/>” or “<Button text="Button1" layout_width="60dp" layout_height="40dp"/>”, and paragraph 27, VPanel, HPanel, etc.), information of a second component of a nondeterministic size type (e.g. in paragraph 23-24, 28, and 32, e.g. Button4, etc. and paragraph 27, VPanel, HPanel, etc.), information of a third component of a nondeterministic size type (e.g. in paragraph 23-24, 28, and 32, e.g. Button5, etc. and paragraph 27, VPanel, HPanel, etc.); 
determining a layout direction of an area of a graphic user interface (e.g. in paragraphs 18-20, “VPanel” or “HPanel”, etc. and figure 1A and 3); and causing the area of the graphic user interface to be divided into a plurality of subareas in the layout direction (e.g. in paragraphs 18-20, “VGroup…dividing the vertical space in the container” or “HGroup consists of dividing the horizontal space in the container”) by: 
causing the graphical user interface to allocate, based on a deterministic size of the first component, a part of the area of the graphical user interface to the first component of the deterministic size type (e.g. in paragraphs 23-24 and figure 2; and/or paragraph 32 and figure 7, e.g. Button1 allocated); 
assigning allocation of space for the second component and the third component from a remaining unallocated part of the area (e.g. in paragraphs 5, 23, 34, and 49, “the additional space is divided among the remaining components in proportion… fill available [i.e. remaining unallocated part] space”); 
causing the graphic user interface to allocate a first portion of the remaining unallocated part of the area to the second component of the nondeterministic size type and a second portion of the remaining unallocated part of the area to the third component of the nondeterministic size type (e.g. in paragraphs 5, 23, 28-29, 34, and 49, “the additional space is divided among the remaining components in proportion… fill available [i.e. remaining unallocated part] space” and figures 5A-5B showing the buttons allocated), 
but does not specifically teach receiving a priority rank of the second component and the third component and assigning based a layout direction value wherein at least one of the second component and the third component is rotated the layout direction value degrees from a layout direction of a parent area.  
However, Vedha teaches receiving a priority rank of a component and another component (e.g. in paragraphs 2 and 27, “regions 28 may be set to varying sizes in a way that higher ranked item 22 may be assigned larger area regions 28” and figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Engel to include the teaching of Vedha because one of ordinary skill in the art would have recognized the benefit of incorporating relevant attributes associated with layout and/or automatically sizing components accordingly, e.g. to allow easier access to components that are more frequently used (also amounts to a simple substitution that yields predictable results; See KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).  
Burke teaches component layout based a layout direction value, wherein at least one of a component and another component is rotated the layout direction value degrees from a layout direction of a parent area (e.g. in paragraphs 21, 33 and 59, “layout [of] object [of objects] is preferably associated with a set of attributes…a rotation… Determining the [object] positions can include:… adjusting the rotation of the child node based on the rotation of the parent node (e.g., wherein rotating the [object] represented by the child node by an additional 90° when the parent node is rotated 90°; or otherwise adjusting the child node position attributes based on the parent node's position attributes”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Burke because one of ordinary skill in the art would have recognized the benefit of further defining relationships between associated objects and/or facilitating coordinate transformation, allowing for more complex layouts.

As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches receiving a different layout direction for the second component, the different layout direction being different from the layout direction of the area and dividing the second component into three or more subareas according to the different layout direction (e.g. Engel, in paragraph 28 and figure 5A e.g. HPanel including a first component being HPanel with Buttons 1-3 and a second component being VPanel with Buttons 4-6, or other variations arbitrarily coded).
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein the first component comprises a first dimension and a second dimension, the first dimension being parallel to the layout direction of the area, the second dimension being perpendicular to the first dimension, the first dimension having a user-defined size, the second dimension inheriting a maximum size of the area at the second dimension (e.g. Engel, in paragraphs 23-24, 32, and 49, one dimension can be specified with other dimension to “expand to fill available space” and figure 2).
As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches wherein the deterministic size type comprises a ratio of a dimension of the area (e.g. Engel, in paragraphs 23-24, 26, and 36, “proportion”, and figure 2).
As per claim 9, the rejection of claim 1 is incorporated and the combination further teaches wherein the second component and the third component are configured to fill the remaining unallocated part of the area (e.g. Engel, in paragraphs 34 and 49, “additional space is divided among the remaining components… fill available [i.e. remaining unallocated part] space”).
As per claim 10, the rejection of claim 1 is incorporated and the combination further teaches wherein the area is a part of nested areas, and the area inherits a plurality of properties from the parent area of the nested areas (e.g. Engel, in paragraphs 28, 43, 49, and 52, “nested”, e.g. “font group assignment applies to all of the children of the parent”, etc.). 
As per claim 11, the rejection of claim 10 is incorporated and the combination further teaches wherein the nested areas form a part of the graphical user interface, and the method further comprising: generating a user interface element for each of leaf areas of the nested areas in the graphical user interface (e.g. Engel, in paragraph 28 and figure 5A showing elements nested).
Claims 18 is the system claim corresponding to method claim 1, and is rejected under the same reasons set forth, and the combination further teaches means for performing steps (e.g. Engel, in paragraph 55, “computer”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 20140282055 A1) in view of Engel et al. (US 20140282055 A1) in view of Vedha (US 20150309671 A1) and Burke et al. (US 20180144084 A1), and further in view of Halstead et al. (US 6356279 B1) and Cras et al. (US 20020087516 A1).
As per claim 2, the rejection of claim 1 is incorporated, but the combination does not specifically teach assigning a unique identifier to the part of the area allocated to the first component and in response to a user interaction associated with the part of the area, generating an event notification including the unique identifier.  
However, Halstead teaches assigning a unique identifier to a part of an area allocated to a first component (e.g. in column 3 lines 40-49 and figures 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Halstead for the purpose of facilitating identification of particular elements.  
Cras teaches in response to a user interaction associated with an element, generating an event notification including a unique identifier of the element (e.g. in paragraphs 281-282).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Cras because one of ordinary skill in the art would have recognized the benefit of allowing a user to identify a particular element without any confusion.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 20140282055 A1) in view of Engel et al. (US 20140282055 A1) in view of Vedha (US 20150309671 A1) and Burke et al. (US 20180144084 A1), and further in view of Lyness (US 6496842 B1).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches wherein the first component, the second component, and the third component occupy the area as non-overlapping regions (e.g. Engel, in paragraph 49 and figures 2 and 7 showing non-overlapping), 
but does not specifically teach completely.  
However, Lyness teaches components completely occupying an area (e.g. in column 2 lines 17-21, “each node representation fully occupying a subspace within the space, and allocating the space entirely to the subspaces” and figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Lyness because one of ordinary skill in the art would have recognized the benefit of incorporating well-known design features (further amounting to a simple substitution that yields predictable results).

Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 20140282055 A1) in view of Vranjes et al. (US 20140337794 A1), Burke et al. (US 20180144084 A1), Pitt et al. (US 5675520), and Coburn et al. (US 20060236244 A1).
As per independent claim 12, Engel teaches one or more computer storage devices comprising computer-implemented instructions that, when used by one or more computing devices (e.g. in paragraph 55, “computer”; note: the computer inherently requires a computer storage device with instructions, e.g. at least temporary storage; otherwise, the functionality and elements would not be able to be processed and displayed), cause the one or more computing devices to: 
obtain layout instructions indicating allocation of an area into subareas in a graphical user interface (e.g. in paragraphs 4, 23-24 and 32-33, “providing a layout description”), the layout instructions including information associated with a first component of a deterministic size type (e.g. in paragraphs 23-24 and 32-33, e.g. “<Button text="Button1" layout_weight="2"/>” or “<Button text="Button1" layout_width="60dp" layout_height="40dp"/>”, and paragraph 27, VPanel, HPanel, etc.), information associated with a second component of a nondeterministic size type (e.g. in paragraph 23-24, 28, and 32, e.g. Button4, etc. and paragraph 27, VPanel, HPanel, etc.), and information associated with a third component of a nondeterministic size type (e.g. in paragraph 23-24, 28, and 32, e.g. Button5, etc. and paragraph 27, VPanel, HPanel, etc.), wherein the information of the third component of the nondeterministic size type includes an indication of a type of a user interface element (e.g. in paragraph 23-24, 28, and 32, e.g. “Button” and paragraph 27, VPanel, HPanel, etc.); 
use the layout instructions to form a layout of the area in the graphical user interface by: causing the graphic user interface to allocate, based on a deterministic size of the first component, a first subarea of the graphical user interface to the first component of the deterministic size type (e.g. in paragraphs 23-24 and figure 2; and/or paragraph 32 and figure 7, e.g. Button1 allocated), 
causing the graphic user interface to allocate a second subarea of the graphical user interface to the third component of the user interface element, the second subarea comprising the user interface element based on the indicated type of user interface element (e.g. in paragraphs 5, 22-23, 34, and 40-41, “additional space is divided among the remaining components”, and figures 5A-5B, e.g. Button5), and 
causing the graphic user interface to allocate a third subarea of the graphical user interface to the second component using a remaining unallocated part of the area (e.g. in paragraphs 28-29, 34 and 49, “additional space is divided among the remaining components… fill available [i.e. remaining unallocated part] space” and figures 5A-5B, e.g. Button4), 
but does not specifically teach wherein the information of the third component includes a minimum size requirement for the user interface element, and a type of notification, the second subarea adjusted to accommodate the minimum size requirement of the user interface element the second subarea and the third subarea includes a layout direction value, wherein at least one of the second component and the third component is rotated the layout direction value degrees from a layout direction of a parent area; and receive a user interaction with the user interface element; and based on the user interaction with the user interface element, communicating a first notification in accordance with the type of notification in relation to the third subarea and a second notification having content related to the parent area in which the third subarea is positioned, the first notification including an identifier of the third subarea and a type of the user interaction.  
However, Vranjes teaches information of a component including a minimum size requirement for a user interface element and allocating a subarea to the component of the user interface element, the second subarea adjusted to accommodate the minimum size requirement of the user interface element (e.g. in paragraph 27, “the space…is split, for instance divided [with] Ratios… to accommodate a minimum size of…application window”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Engel to include the teaching of Vranjes because one of ordinary skill in the art would have recognized the benefit of incorporating relevant attributes associated with layout and/or making sure that elements are not too small (further amounts to a simple substitution that yields predictable results).  
Burke teaches subarea(s) including a layout direction value, wherein at least one of a component and another component is rotated the layout direction value degrees from a layout direction of a parent area (e.g. in paragraphs 21, 33 and 59, “layout [of] object [of objects] is preferably associated with a set of attributes…a rotation… Determining the [object] positions can include:… adjusting the rotation of the child node based on the rotation of the parent node (e.g., wherein rotating the [object] represented by the child node by an additional 90° when the parent node is rotated 90°; or otherwise adjusting the child node position attributes based on the parent node's position attributes”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Burke because one of ordinary skill in the art would have recognized the benefit of further defining relationships between associated objects and/or facilitating coordinate transformation, allowing for more complex layouts.
Pitt teaches receiving a user interaction with a user interface element (e.g. in column 7 lines 22-52, e.g. “the user clicks on a button”, etc.) and based on the user interaction with the user interface element, communicating a first notification in accordance with a type of notification associated with a component in relation to a subarea (e.g. in column 6 line 63 – column 7 line 52 and column 18 line 53 – column 19 line 3, “controls include, for example, buttons, list boxes, edit controls, comboboxes, scroll bars, and static controls. Button controls notify the parent window when the user clicks on a button. List boxes display a list from which the user can select one or more items. Edit controls allow the user to view and edit text. Comboboxes are combinations of edit controls and list boxes, and allow the user to choose and edit items in a list… When a user clicks on a button 96 among the sub-dialog box controls, the user module 54 sends a notification message directly to the sub-dialog box procedure… sends the notification message to the immediate parent of the button”) and a second notification related to a parent area in which the subarea is positioned (e.g. in column 18 line 53 – column 19 line 3, “When a user clicks on a button 96 among the sub-dialog box controls, the user module 54 sends a notification message directly to the sub-dialog box procedure… sends the notification message to the immediate parent of the button”, and column 7 lines 7-16, “control is a child window of another window… the control is a child window of the window identified by the application… child-parent relationship” and column 14 lines 50 – column 15 line 17, “sub-dialog procedure [takes parameters including] HWND” and figure 6), the first notification including an identifier of the subarea and a type of the user interaction (e.g. in column 6 line 63 – column 7 line 52, “Button controls notify the parent window when the user clicks on a button”, i.e. identifies particular button [i.e. identifier of subarea] is clicked [i.e. user interaction type]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Pitt for the purpose of facilitating user interactions with the graphical user interface and/or performing well-known operating system functionality (further amounts to a simple substitution that yields predictable results).   
The combination teaches HWND as a parameter for the procedure that is notified, i.e. is part of the notification (e.g. Pitt, in column 14 lines 50 – column 15 line 17) and Coburn teaches HWND being content related to a parent area in which a subarea is positioned (e.g. in paragraphs 16 and 54, “parameter "hwnd" is a handle to the parent or owner window of the command link (e.g., a dialog in which the command link is contained)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Coburn for the purpose of maintaining and/or incorporating well-known operating system parameters (at least amounts to a simple substitution that yields predictable results).   
As per claim 13, the rejection of claim 12 is incorporated and the combination further teaches receiving a request to adjust the area in association with an orientation change of the graphical user interface from a first layout direction of the graphical user interface to the second layout direction of the graphical user interface (e.g. Engel, in paragraphs 18-20 and 28, “orientation changes from portrait to landscape”, and figures 1A-1B and 5A-5B).
As per claim 15, the rejection of claim 13 is incorporated and the combination further teaches wherein the request to adjust the area is associated with an action to resize the area (e.g. Engel, in paragraphs 18-20, “resized”).
As per claim 16, the rejection of claim 12 is incorporated and the combination further teaches wherein the instructions further cause the one or more computing devices to: allocate remaining parts in the area in equal size to sibling components of the nondeterministic size type (e.g. Engel, in paragraphs 18, 23-24 and 34, “equally” as a default, and figures 2 and 7).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 20140282055 A1) in view of Vranjes et al. (US 20140337794 A1), Burke et al. (US 20180144084 A1), Pitt et al. (US 5675520), and Coburn et al. (US 20060236244 A1) and further in view of Smith (US 7484182 B1).
As per claim 14, the rejection of claim 13 is incorporated, but the combination does not specifically teach keep at least one dimension of the first component unchanged in the second layout direction of the graphical user interface compared with the first layout direction of the graphical user interface; and change at least two dimensions of the second component in the second layout direction of the graphical user interface compared with the first layout direction of the graphical user interface.  
However, Smith teaches keep at least one dimension of a first component unchanged in a second form of a graphical user interface compared with a first form of the graphical user interface and change at least two dimensions of a second component in the second form of the graphical user interface compared with the first form of the graphical user interface (e.g. in column 7 lines 9-20 and column 9 lines 11-23, “pane 422 has been resized only along the X axis… panes 424-426 have been resized along both the X and Y axes” and figures 4-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Smith because one of ordinary skill in the art would have recognized the benefit of enforcing particular resizing constraints.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 20140282055 A1) in view of Vranjes et al. (US 20140337794 A1), Burke et al. (US 20180144084 A1), Pitt et al. (US 5675520), and Coburn et al. (US 20060236244 A1) and further in view of Atkins et al. (US 20100275152 A1).
As per claim 17, the rejection of claim 12 is incorporated and the combination further teaches a fourth component of the deterministic size type, wherein the deterministic size type is to define at least one dimension of a component with an arithmetic value (e.g. in paragraphs 23-24 and 32-33, e.g. “<Button text="Button1" layout_weight="2"/>” or “<Button text="Button1" layout_width="60dp" layout_height="40dp"/>” applied to other buttons), 
but does not specifically teach generate a margin based on the fourth component of the deterministic size type.  
However, Atkins teaches generate a margin based on a component(s) (e.g. in paragraph 271 and 273, arranges components using “[component] spacing (.sigma.) between adjacent [component] borders”, i.e. margin, and figure 24 showing a margin).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Atkins because one of ordinary skill in the art would have recognized the benefit of facilitating well-known aspects of layouts.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 20140282055 A1) in view of Vedha (US 20150309671 A1) and Burke et al. (US 20180144084 A1), and further in view of Burdick et al. (US 20040169688 A1).
As per claim 19, the rejection of claim 18 is incorporated and the combination further teaches wherein the area is a part of nested areas, and the area inherits a plurality of properties from the parent area containing the area (e.g. Engel, in paragraphs 28, 43, 49, and 52-53, e.g. “font group assignment applies to all of the children of the parent”, etc.; note: allows for “different types of containers”), but does not specifically teach inheriting the plurality of properties including the layout direction being vertical or horizontal.  
However, Burdick teaches inheriting a layout direction being vertical or horizontal (e.g. in paragraphs 5 and 23).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Burdick because one of ordinary skill in the art would have recognized the benefit of abstracting each element from its display features and/or facilitating other forms of layouts.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 20140282055 A1) in view of Vedha (US 20150309671 A1) and Burke et al. (US 20180144084 A1), and further in view of Moore et al. (US 20140013271 A1).
As per claim 21, the rejection of claim 1 is incorporated and the combination further teaches assigning the second component a larger portion of the remaining unallocated space and assigning the third component a smaller portion of the remaining unallocated space (e.g. Vedha, in paragraphs 2 and 27, “regions 28 may be set to varying sizes in a way that higher ranked item 22 may be assigned larger area regions 28” and figure 1), 
but does not specifically teach wherein the assignment of the allocation of the space includes assigning the second component a one half of the remaining unallocated space and assigning the third component a one fourth of the remaining unallocated space.  
However, Moore teaches assignment of allocation of space including assigning a component a one half of a space and assigning another component a one fourth of the space (e.g. in paragraphs 66-67 and 72, “progressively dividing regions in half as illustrated in these examples” and figure 7D showing e.g. item 2 taking half the bottom space shown in figure 7A and item 4 taking a quarter of the bottom space; note that half of a half is a fourth). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Moore because one of ordinary skill in the art would have recognized the benefit of incorporating well-known amounts, amounting to a simple substitution that yields predictable results.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 20140282055 A1) in view of Vedha (US 20150309671 A1) and Burke et al. (US 20180144084 A1), and further in view of Shahine et al.  (US 6624831 B1).
As per claim 22, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein when the remaining unallocated space is insufficient to be allocated between multiple components, the second component or the third component having the higher priority rank is allocated space and the second component or the third component having a lower priority rank is not allocated space.  
However, Shahine teaches when a space is insufficient to be allocated between multiple components, and component or another component having the higher priority rank is allocated space and the component or the another having a lower priority rank is not allocated space (e.g. in column 10 lines 51-54 and column 11 lines 12-15, “if there is no room for a label associated with a particular button based on the assigned priorities, the entire button be eliminated… the most important buttons, including ones having labels that are considered high priority are displayed in the available toolbar space, while the more unimportant buttons are not”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teaching of Shahine because one of ordinary skill in the art would have recognized the benefit of allowing only the most important components to be displayed in available space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Sellers et al. (US 20060200752 A1) teaches “pages are fixed, followed by some amount of reflowable content” (e.g. in paragraph 70 and figures 20-23).
Borders et al. (US 20130155069 A1) teaches “Starting with the first branch node of the root node and proceeding to each successive branch node, each branch should have its images placed at the current position given its computed aspect ratio and the constraining dimension of the branch node to determine the child width or height” (e.g. in paragraph 84 and figures 8-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        12/13/2022
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176